No.812- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 APPLICATION FOR AN ORDER PURSUANT TO SECTION6(c) OF THE INVESTMENT COMPANY ACT OF1 FROM THE PROVISIONS OF SECTION12(d)(3) OF THE INVESTMENT COMPANY ACT OF1940 APOLLO INVESTMENT CORPORATION APOLLO INVESTMENT MANAGEMENT, L.P. APOLLO ASSET MANAGEMENT LLC 9 West 57th Street New York, NY 10019 All Communications, Notices and Orders to: Richard T.Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Copies to: Joseph D. Glatt Secretary and Vice President Apollo Investment Corporation 9 West 57th Street New York, NY 10019 (212) 515-3450 February 14, 2014 TABLE OF CONTENTS Page I. INTRODUCTION 1 II. THE COMPANY 2 III. THE MANAGER AND THE FUNDS 4 IV. ANTICIPATED RELATIONSHIP BETWEEN THE COMPANY AND THE MANAGER 5 V. REASONS FOR REQUEST 9 A. The Growth of the Manager Will Contribute to Increased Profitability of the Company 9 B. The Manager’s Registration as an Investment Adviser Does Not Increase Its Risk Profile Nor Does It Change the Fact that the Manager’s Business Model is Strategically Aligned with the Company’s Middle Market Investment Activities 10 VI. DISCUSSION OF AUTHORITY 10 A. Section12(d)(3) 10 B. Ownership of, and Ability to Make Further Investment in, the Manager is Consistent with the Purposes Fairly Intended by the 1940 Act’s Policies and Provisions 12 C. The Commission Has Previously Granted Relief to Permit Registered Investment Companies and BDCs to Retain and Acquire Significant Interests in Registered Investment Advisers 17 D. Continued Ownership of, and Ability to Make Additional Investments in, the Manager is Consistent with the Protection of Investors 18 E. Allowing the Company’s Continued Ownership of, and Ability to Make Additional Investment in, the Manager is Appropriate in the Public Interest 18 F. Conclusion 19 VII. CONDITIONS 20 VIII. AUTHORIZATION 21 i UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of: APOLLO INVESTMENT CORPORATION APOLLO INVESTMENT MANAGEMENT, L.P. APOLLO ASSET MANAGEMENT LLC 9 West 57th Street New York, NY 10019 File No.812- Investment Company Act of 1940 ) APPLICATION FOR AN ORDER PURSUANT TO SECTION6(c) OF THE INVESTMENT COMPANY ACT OF1940
